                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SAINT-GOBAIN PERFORMANCE
PLASTICS EUROPE,

              Plaintiff,

       v.
                                                   Civil Action No.: 18-cv-1963-UNA
BOLIVARIAN REPUBLIC OF
VENEZUELA; PETRÓLEOS DE
VENEZUELA, S.A.,



              Defendants.


                           CORPORATE DISCLOSURE STATEMENT

       In accordance with Federal Rule of Civil Procedure 7.1, Plaintiff Saint-Gobain

Performance Plastics Europe (“Saint-Gobain” or “Plaintiff”) is a company incorporated under

the laws of the French Republic. Saint-Gobain is wholly-owned by Société de Participations

Financières et Industrielles, which is in turn wholly-owned by Compagnie de Saint-Gobain. No

other corporation owns 10% or more of Saint-Gobain’s stock.
Dated: December 13, 2018   PACHULSKI STANG ZIEHL & JONES LLP

                           /s/ Laura Davis Jones
                           Laura Davis Jones (Bar No. 2436)
                           Peter J. Keane (Bar No. 5503)
                           919 N. Market Street, 17th Floor
                           P.O. Box 8705
                           Wilmington, DE 19899-8705 (Courier 19801)
                           Telephone: (302) 652-4100
                           Facsimile: (302) 652-4400
                           E-mail: ljones@pszjlaw.com
                                    pkeane@pszjlaw.com

                           – and –

                           Alex Yanos, pro hac vice pending
                           Carlos Ramos-Mrosovsky, pro hac vice pending
                           Rajat Rana, pro hac vice pending
                           ALSTON & BIRD LLP
                           90 Park Avenue
                           New York, NY 10016
                           Tel: 202-210-9400
                           Fax: 212-210-9444
                           Email: alex.yanos@alston.com
                                   carlos.ramos-mrosovsky@alston.com
                                   rajat.rana@alston.com

                           Counsel for Plaintiff Saint-Gobain Performance
                           Plastics Europe
